Citation Nr: 1512190	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bone cancer as a result of exposure to herbicides.

3.  Entitlement to service connection for a throat disability to include tumor, as a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for bone cancer, a throat disability, a left knee disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is of service origin.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matter being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus related to acoustic trauma in service.

At the outset, the Board notes that the Veteran was a Marine Engineer with the Second Engineer Battalion and his dental records confirm that he had service in Vietnam.  On VA examination in March 2011 the Veteran stated that he had military noise exposure from working as a combat engineer and being deployed to Vietnam.  The Veteran is competent to make such assertions as to his duties in service and there is no reason shown to doubt his credibility in this regard.  Also, the Veteran's assertions are consistent with his personnel records.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are negative for any findings of tinnitus.  

The Veteran submitted a December 2012 statement with his substantive appeal that he experienced tinnitus since his military service.  On VA examination in March 2011, however, the Veteran reported that the onset of his tinnitus was unknown but that it was recurrent.  The examiner determined that it was difficult to document the etiology of the tinnitus because of its subjective nature, but that they did not see any documentation of a complaint of tinnitus on any medical record.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to his military service.  In making this determination, the Board notes the Veteran's assertions on his written statement in December 2012 that he noticed tinnitus since service.  Tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted inconsistent statements on medical records and during his written statement regarding the onset of his tinnitus.  Notwithstanding the Veteran's inconsistent statements, the Board will accept the Veteran's statement regarding experiencing tinnitus since service in December 2012, as it is consistent with his exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after service, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the VA examiner in March 2011 did not actually provide any medical opinion regarding tinnitus, but only noted that it was a subjective disorder and that there was no mention in the record of the Veteran complaining of tinnitus.  The examiner's statements lack probative value, as no clear opinion was provided and the examiner did not account for the Veteran's later competent and credible statement that he experienced tinnitus since service.  

There are no other medical opinions of record addressing the etiology of the tinnitus.

In weighing the conceded exposure to acoustic trauma in service, the medical evidence suggesting a relationship between the Veteran's tinnitus and his service, and the statements from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss, secondary to exposure to acoustic trauma in service.  Exposure to acoustic trauma is conceded based on the Veteran's military occupational specialty as combat engineer in Vietnam.  The Veteran also is shown as having a present hearing loss disability as noted on a March 2011 VA examination report.  The medical opinion addressing the etiology of the Veteran's current hearing loss in March 2011 is inadequate, however, as the opinion is solely based on the fact that hearing loss was not shown on the exit examination from service.  While there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89. 

As the rationale provided by the examiner is inadequate, another examination is warranted in this case. 

The Veteran also seeks service connection for a left knee disability.  He submitted a statement in July 2010 that he was thrown from a "grater" when it hit a land mine in Vietnam.  He later noted on a written statement in December 2012 that he had experienced left knee problems since a land mine injury.  Private treatment records show that the Veteran has a present left knee disability.  The Veteran also contends that he has bone cancer and a throat disability with a tumor as a result of his presumed exposure to herbicides during his service in Vietnam.  

Private treatment records show that the Veteran had a malignant cartilaginous tumor in September 1987 that extended from the left knee.  The Veteran also was found to have degeneration into a chondrosarcoma.  Subsequent treatment records note that the Veteran had a resection of a malignant tumor and bone graft in the left knee in 1983.  He also had a left knee arthroscopy in June 2009 and a total left knee arthroplasty in July 2010.

The Board notes that the RO noted on the statement of the case that the Veteran had a twisting injury in June 2009, but the private treatment records actually note that the twisting injury was to the right knee.

Private treatment records dated in October 2007 and June 2009 note that the Veteran had a soft mass under his chin, which had been there for as long as he could remember.  A July 2010 private treatment record notes that the Veteran had a lipoma removed from his neck recently.  

The Veteran should be provided with VA examinations and medical opinions addressing the likelihood that his left knee disability, bone cancer, and throat disability are related to his presumed exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for his hearing loss, left knee disability, throat disability, and bone cancer.  Also ask the Veteran to provide the release for any treatment records pertaining to the removal of the mass from his neck in 2010.  Make arrangements to obtain any records identified.  

2.  Make arrangements to obtain a supplemental opinion from the VA audiologist who provided the March 2011 VA examination regarding the etiology of the Veteran's hearing loss disability, if available.  If deemed necessary, reschedule the Veteran for additional VA audiology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 
 
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to active service, including exposure to acoustic trauma in service. 

In making this assessment, the examiner should note the Veteran's presumed exposure to acoustic trauma from his duties as a combat engineer, and his competent statements as to the onset of hearing loss in service.

The examiner also should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Schedule the Veteran for a VA oncology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. 

Appropriate testing should be conducted; the examiner also should assess whether the Veteran has any diagnosis of soft tissue sarcoma in the records.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bone cancer and any cancer related to a mass in the neck had its clinical onset during active service or is related to any in-service disease, event, or injury, including presumed herbicide exposure.  

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  The Veteran's service personnel records and STRs reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.

(b)  His STRs are entirely negative for cancer, including bone and/ or throat cancer; and  
 
(c)  Private medical records dated in 1987 reflect that the Veteran had a tumor in the left femur; and in 2010 showing that he had a mass removed from his neck that had been noted by the Veteran in October 2007 and June 2009, as a long-standing issue.

In providing this opinion, the examiner should acknowledge reliance on statistical analysis without further consideration of the medical factors in the Veteran's specific case is an insufficient reason to deny service connection for the bone and/ or throat cancer.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA orthopedic examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability had its onset in service or is otherwise related to active service, including his reported injury to the left knee in service from a land mine explosion in Vietnam. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.
6.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


